Citation Nr: 1229791	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for glaucoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from September 1969 to March 1972, December 1990 to May 1991, and January 2003 to January 2004; the Veteran had additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part of the March 2005           rating decision, the RO denied entitlement to service connection for glaucoma.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that it appears that the Veteran's May 2006 Statement of the Case (SOC) was not sent to the Veteran until January 2009.   Adjudication of the claim had been delayed at a stage long before certification to the  Board.  

After a careful review of the Veteran's claims file the Board finds that further development is warranted, specifically a VA examination is in order.  Although the Board sincerely regrets the additional time it will take to develop this matter, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims and to afford the matter every possible consideration.  

The Veteran had three periods of active military service and a long career in the Army Reserves that eventually ended in retirement because of health issues, including glaucoma.  Records appear to indicate that the Veteran was first diagnosed with glaucoma prior to his third period of active duty military service.  

Some pertinent records include the following:

* The Reports of Medical Examinations in August 1969, February 1972, February 1979, January 1983, March 1987, and April 1991 indicated that the Veteran's eyes were "normal".   
* On Reports of Medical History in August 1969, February 1979, January 1983, March 1987, and April 1991, the Veteran indicated that he did not wear glasses or have eye trouble.
* On the Report of Medical History in November 2001, the Veteran indicated that he did wear glasses for reading.
* It was not until the January 2003 Report of Medical History for Active Duty that the Veteran checked "yes" to endorse a history of eye troubles, and noted that he had uncontrolled glaucoma and was in glaucoma treatment.  
* Clinical evaluation on a January 2003 Report of Medical Examination for Active Duty indicated that the Veteran's eyes were "normal", but there was a notation that the Veteran had an un-dilated, constricted pupil.  
* In February 2003 record for treatment for cramps in the legs, there was a notation of questionable glaucoma.  
* A report from a February 2003 Physical Profile indicated that the Veteran was found unfit for duty with medical conditions listed as glaucoma and lumbar spine.  
* In a July 2003 optometry service treatment record, it was noted that the Veteran was diagnosed with glaucoma in 1995 and that he had been treated since 1995.  
* In a December 2003 Report of Medical Assessment for Separation the Veteran noted that he was receiving Tricare treatment for Glaucoma in the form of eye drops.  
* Records show the Veteran requested retirement and a waiver of the Medical Evaluation Board process and transfer to the Retired Reservist for discharge.  He noted that he was nondeployable and one of the issues listed was glaucoma suspect (prior illness).  It was also noted that his latest permanent profile was for glaucoma and lumbar radiculopathy.  

The Board finds that there is evidence showing that the Veteran did not have glaucoma prior to his first periods of military service, and that he may have been diagnosed with glaucoma prior to his last period of active duty service.  It is not clear whether any pre-existing glaucoma was aggravated by service.  

The Board notes that VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has not been afforded a VA examination, but one is clearly indicated.  

 The Veteran should be afforded a VA examination to determine the nature and etiology of his glaucoma.  The VA examiner must determine if the Veteran has a current diagnosis of glaucoma.  If so, the examiner should provide an opinion as to whether it is at least likely as not that any current glaucoma is related to any aspect of  the Veteran's military service.  In so doing, the VA examiner should opine as to whether the Veteran had glaucoma prior to entering a period of active military service (specifically his last period of military service from January 2003 to January 2004).  If glaucoma predated that period of service, the examiner should provide an opinion as to whether that disability became more severe during the final period.  If so, the examiner should further indicate whether such increase in severity was due to the natural progression of the condition.

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file.  This includes any VA and private treatment records from when the Veteran was first diagnosed in 1995. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC should assist him in obtaining copies of any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. The RO/AMC should take efforts to obtain copies of any outstanding records of pertinent medical treatment.  Specifically noted in this regard are any records from when the Veteran was reportedly first diagnosed with glaucoma in 1995.  All records/responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of glaucoma.  The entire claims file must be made available to the examiner, including THIS remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must opine to all of the following questions:

A) Does the Veteran have a current diagnosis of glaucoma?   

B) If the Veteran has any current diagnosis of glaucoma, is it at least likely as not (greater than 50 percent) that the Veteran's diagnosed glaucoma is due to some aspect of his military service?  

C) Does the evidence show that that the Veteran had glaucoma prior to entering a period of active duty military service, specifically his last period of active duty military service from January 2003 to January 2004?

1. If so, did the glaucoma grow more severe during the final period of active duty service?

2. If so, was the glaucoma aggravated beyond its natural progression by his military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

